DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 1 and 9-10, Claim(s) 1 and 9-10 recite(s):
- acquiring first user information which is information regarding traveling by a vehicle of a first user who plans to travel to a traveling destination by the vehicle, and second user information which is information regarding delivery of baggage of a second user who desires to deliver the baggage to a delivery destination;
- determining based on the first user information and the second user information whether or not a predetermined condition is satisfied, the predetermined condition being a condition that the baggage of the second user can be delivered to the delivery destination by the vehicle when the first user travels to the traveling destination;
- performing matching between the first user and the second user in a case where it is determined that the predetermined condition is satisfied.
Each of the above limitations falls within the abstract-idea category of “Certain methods of organizing human activity.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Certain methods of organizing human activity”:
- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions):  organizes for one user to deliver another user’s baggage; manages interaction between the users; manages some of the behavior of the users.
To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable 
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of which are addressed in the list below with the reason(s) why they do not integrate the abstract idea into a practical application:
- information processing apparatus; controller; non-transitory storage medium stored with a program for causing a computer to execute the information processing method:  These element(s)/limitation(s) amount to mere instructions to apply an exception.  See MPEP 2106.05(f).  In making this determination, examiners may consider whether the claim invokes computers or other machinery merely as a tool to perform an existing process.  Mere instructions to apply an exception is a consideration with respect to both integration of an abstract idea into a practical application and significantly more.  MPEP 2106.05(f)(2) states:  “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular claim element(s)/limitation(s).  Those elements/limitations do not meaningfully limit the claim because implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either individually or as an ordered combination.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-related components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The claim(s) are not patent eligible.

As per dependent claim(s) 2-8, these claim(s) incorporate the above abstract idea via their dependencies on the respective independent claim(s).  The additional element(s)/limitation(s) of the respective independent claim(s) do not integrate the abstract idea into a practical application, nor do they add significantly more, with respect to those dependent claim(s), under the same reasoning as above with respect to the respective independent claim(s).
The added elements/limitations of those dependent claim(s) do not integrate the abstract idea into a practical application nor add significantly more because they all merely add further functional step(s) and/or detail to the abstract idea; as part of the abstract idea, they cannot integrate into a practical application or be significantly more than the abstract idea of which they are a part.  For example, claim 2  merely further specifies the predetermined condition.

Claim(s) 1-10 are therefore not drawn to eligible subject matter as they are directed to an abstract idea that is not integrated into a practical application and is without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdollahzadeh, US 20180121871 A1, in view of Senger, US 20180096287 A1.
As per Claims 1 and 9-10, Abdollahzadeh discloses:
- an information processing apparatus/method/non-transitory storage medium stored with a program for causing a computer to execute the information processing method (Figure 1; paragraph [0024] (“Network 106 is configured to couple one or more servers depicted in FIG. 1 as server computing devices 102-104 and their respective components with other computing devices, such as client device 112, and through wireless network 110 to client devices 114-118.”));
- a controller that performs matching between the first user and the second user in a case where it is determined that a predetermined condition is satisfied, the vehicle of the first user to deliver the baggage of the second user (paragraph [0013] (“Briefly described, a system and a method are disclosed including network-based remote servers and services offered to enable multiple remote unassociated users of computing devices to seek and offer goods and services using shared transportation and delivery.  In some embodiments, a Goods Transport Sharing (GTS) system may allow a user to request, via an app on a computing device in communication with the GTS, the transport and delivery of goods and packages from a source to a destination or person-to-person delivery.  The GTS also allows other users to register as transportation service providers.  Upon receiving a request, the GTS may match a requester to a provider, deliverer, or transporter to conduct a business transaction.”); paragraph [0054] (suitcase); paragraph [0056] (the capacity used may be the excess capacity of a vehicle); paragraph [0061] (“The transporter may include various capacities and characteristics of his transportations service, such as maximum size, maximum weight, maximum transportation distance, types of objects, dates and times the service is offered, and the like.”; the maximum size here is an example of a predetermined condition); paragraph [0078] (user may enter package size); paragraph [0081] (“As requests and offer of service come in, the GTS may match them based on various criteria such as schedule, source, destination, size of goods”));
- wherein the item being delivered is baggage (paragraph [0054] (suitcase)).
Abdollahzadeh fails to disclose wherein the matching is performed based on first user information which is information regarding traveling by a vehicle of a first user who plans to travel to a traveling destination by the vehicle and second user information which is information regarding delivery of an item of a second user who desires to deliver the item to a delivery destination.  Senger discloses wherein the matching is performed based on first user information which is information regarding traveling by a vehicle of a first user who plans to travel to a traveling destination by the vehicle and second user information which is information regarding delivery of an item of a second user who desires to deliver the item to a delivery destination (paragraph [0009] (“Described herein are techniques and systems for re-
The modified Abdollahzadeh fails to disclose the predetermined condition being a condition that the item of the second user can be delivered to the delivery destination by the vehicle when the first user travels to the traveling destination.  Senger further discloses the predetermined condition being a condition that the item of the second user can be delivered to the delivery destination by the vehicle when the first user travels to the traveling destination (paragraph [0009] (“Described herein are techniques and systems for re-routing a delivery agent to improve the efficiency of transporting packages.  Using the techniques described herein, a delivery agent may be re-routed to pick up additional packages while in transit to a destination.  As used herein, the term "delivery agent" may refer to people, vehicles such as trucks, trains, or cars, automated machines such as drones or robots, and the like.  While a delivery agent is in transit to the destination, additional packages may be identified as being ready to be picked up from other locations for delivery to the destination.”); paragraph [0010] (“The state of the delivery agent may also include how many packages are on board, how much capacity is currently available on the delivery agent, the current schedule or route of the delivery agent, the expected or desired arrival time at the destination, as well as other information about the delivery agent.”); paragraph [0012] (the vehicle may have a driver); paragraph [0019] (“For example, the delivery agent 102 or the routing service 106 may reference a database (or some other information source) to determine a size and weight of the items already loaded to determine how much remaining capacity is available.”); paragraph [0022] (“For example, in the case where the delivery agent 102 has a capacity for 15 containers and 10 containers were loaded into the delivery agent, the operator of the delivery agent 102 may indicate that the delivery agent 102 has capacity to carry 5 more containers.”); paragraph [0045] (“In other examples, the routing service 106 may present the one or more updated delivery routes to a program or application that may be used by individuals who are interested in utilizing unused capacity in the delivery agent 102.  In one example, the program may present an online bidding portal to individual customers who may bid for available capacity on a delivery agent 102.”); paragraph [0057] (“For individual containers that the routing service 106 determines need to be picked up, in various examples, the routing service 106 may calculate whether the delivery agent 202 has the capacity to pick up the additional container.”); claim 18 (“wherein the capacity data indicates a quantity of containers loaded on the delivery agent and a size of the delivery agent”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Abdollahzadeh such that the predetermined condition is a condition that the item of the second user can be delivered to the delivery destination by the vehicle when the first user travels to the traveling destination, as disclosed by Senger, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 8, the modified Abdollahzadeh fails to disclose wherein the controller further sets a location and time for handing the item between the first user and the second user between whom matching is achieved based on the first user information and the second user information, and provides handing information which is information regarding the location and the time for handing the item to the first user and the second user between whom matching is achieved.  Senger further discloses wherein the controller further sets a location and time for handing the item between the first user and the second user between whom matching is achieved based on the first user information and the second user information, and provides handing information which is information regarding the location and the time for handing the item to the first user and the second user between whom matching is achieved (paragraph [0041]; paragraph [0045]; paragraph [0051]; paragraph [0056]; paragraph [0061]; paragraph [0073]; paragraph [0087]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Abdollahzadeh such that the controller further sets a location and time for handing the item between the first user and the second user between whom matching is achieved based on the first user information and the second user information, and provides handing information which is information regarding the location and the time for handing the item to the first user and the second user between whom matching is achieved, as disclosed by Senger, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 2-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdollahzadeh in view of Senger in further view of Prodromidis, US 20160155072 A1.
As per Claim 2, Abdollahzadeh further discloses wherein the item being delivered is baggage (paragraph [0054]).
The modified Abdollahzadeh fails to disclose wherein the first user information includes information regarding the traveling destination, information regarding a starting point of traveling by the vehicle, information regarding scheduled traveling time and information regarding empty space in predetermined space in which an item is to be loaded in the vehicle, and the second user information includes information regarding the delivery destination, information regarding a starting point of delivery of the item, and information regarding a volume of the item.  Senger further discloses wherein the first user information includes information regarding the traveling destination, information regarding a starting point of traveling by the vehicle, information regarding scheduled traveling time and information regarding empty space in predetermined space in which the item is to be loaded in the vehicle, and the second user information includes information regarding the delivery destination, information regarding a starting point of delivery of the item, and information regarding a volume of the item (Figure 1; paragraph [0009]; paragraph [0010]; paragraph [0012]; paragraph [0013]; paragraphs [0015]-[0017]; paragraph [0019]; paragraph [0020]; paragraph [0022]; paragraph [0027]; paragraph [0028]; paragraph [0039]; paragraph [0041]; paragraph [0042]; paragraph [0045]; paragraph [0046]; paragraph [0057]; claim 18).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Abdollahzadeh such that the first user information includes information regarding the traveling destination, information regarding a starting point of traveling by the vehicle, information regarding scheduled traveling time and information regarding empty space in predetermined space in which the item is to be loaded in the vehicle, and the second user information includes information regarding the delivery destination, information regarding a starting point of delivery of the item, and information regarding a volume of the item, as disclosed by Senger, since the claimed invention is merely a combination of old elements, and in the combination each element merely would 
The modified Abdollahzadeh fails to disclose wherein the second information includes information regarding desired delivery time.  Prodromidis discloses wherein the second information includes information regarding desired delivery time (paragraphs [0070]-[0074]; paragraphs [0089]-[0090]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Abdollahzadeh such that the second information includes information regarding desired delivery time, as disclosed by Prodromidis, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 3, Abdollahzadeh further discloses wherein the item being delivered is baggage (paragraph [0054]).
The modified Abdollahzadeh fails to disclose wherein the predetermined condition includes a condition that a volume of the item of the second user is equal to or less than a volume of the empty space in the predetermined space in which the item is to be loaded in the vehicle of the first user.  Senger further discloses wherein the predetermined condition includes a condition that a volume of the item of the second user is equal to or less than a volume of the empty space in the predetermined space in which the item is to be loaded in the vehicle of the first user (paragraph [0009]; paragraph [0010]; paragraph [0012]; paragraph [0019]; paragraph [0022]; paragraph [0026]; paragraph [0041]; paragraph [0042]; paragraph [0045]; paragraph [0057]; claim 18).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Abdollahzadeh such that the predetermined condition includes a condition that a volume of the item of the second user is equal to or less than a volume of the empty space in the predetermined space in which the item is to be loaded in the vehicle of the first user, as disclosed by Senger, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 5, Abdollahzadeh further discloses wherein the item being delivered is baggage (paragraph [0054]).
The modified Abdollahzadeh fails to disclose wherein the predetermined condition further includes a condition that the starting point of delivery of the item and the delivery destination of the second user exist on a traveling route from the starting point of traveling by the vehicle to the traveling destination of the first user.  Senger further discloses wherein the predetermined condition further includes a condition that the starting point of delivery of the item and the delivery destination of the second user exist on a traveling route from the starting point of traveling by the vehicle to the traveling destination of the first user (Figure 1; paragraph [0016]; paragraph [0032]; paragraph [0043]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Abdollahzadeh such that the predetermined condition further includes a condition that the starting point of delivery of the item and the delivery destination of the second user exist on a traveling route from the starting point of traveling by the vehicle to the traveling destination of the first user, as disclosed by Senger, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 6, the modified Abdollahzadeh fails to disclose wherein the predetermined condition includes a condition that the scheduled traveling time of the first user is the same as the desired delivery time of the second user.  Senger further discloses wherein the predetermined condition includes a condition that the scheduled traveling time of the first user is the same as the desired delivery time of the 

As per Claim 7, the modified Abdollahzadeh fails to disclose wherein the predetermined condition includes a condition that the scheduled traveling time of the first user is the same as or before the desired delivery time of the second user.  Senger further discloses wherein the predetermined condition includes a condition that the scheduled traveling time of the first user is the same as or before the desired delivery time of the second user (paragraph [0012]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Abdollahzadeh such that the predetermined condition includes a condition that the scheduled traveling time of the first user is the same as or before the desired delivery time of the second user, as disclosed by Senger, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdollahzadeh in view of Senger in further view of Prodromidis in further view of Iacono, US 20180096414 A1.
As per Claim 4, Abdollahzadeh further discloses wherein the item being delivered is baggage (paragraph [0054]).
The modified Abdollahzadeh fails to disclose wherein the predetermined condition further includes a condition that the traveling destination of the first user is the same as the delivery destination of the second user.  Senger further discloses wherein the predetermined condition further includes a condition that the traveling destination of the first user is the same as the delivery destination of the second user (paragraph [0009]; paragraph [0039]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Abdollahzadeh such that the predetermined condition further includes a condition that the traveling destination of the first user is the same as the delivery destination of the second user, as disclosed by Senger, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Abdollahzadeh fails to disclose wherein the predetermined condition further includes a condition that the starting point of traveling by the vehicle of the first user and the starting point of delivery of the item of the second user are located within a predetermined range.  Iacono discloses wherein the predetermined condition further includes a condition that the starting point of traveling by the vehicle of the first user and the starting point of delivery of the item of the second user are located within a predetermined range (paragraph [0019]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Abdollahzadeh such that the predetermined condition further includes a condition that the starting point of traveling by the vehicle of the first user and the starting point of delivery of the item of the second user are located within a predetermined range, as disclosed by Iacono, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rinehart, US 20160092833 A1 (counting and tracking items in a bag).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606.  The examiner can normally be reached on M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628